Citation Nr: 1020286	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for low back disability, 
including as secondary to service-connected bilateral pes 
planus.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for low back 
disability.  In August 2008, the Board remanded the claim for 
further development.  In a February 2009 decision, the Board 
denied the claim.  The Veteran filed a timely appeal and in a 
December 2009 order, the Court of Appeals for Veteran's 
Claims (Court) vacated the February 2009 decision and 
remanded the claim back to the Board in accordance with a 
joint motion for remand filed by the parties.  


FINDING OF FACT

It is reasonably established that the Veteran's current low 
back disability, diagnosed as spondylolisthesis of L5-S1and 
degenerative disc disease, is aggravated by his service-
connected bilateral pes planus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for low 
back disability as secondary to service connected bilateral 
pes planus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for service 
connection for low back disability, the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.

II.	 Analysis

 Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.   Allen v. Brown, 7 Vet. 
App. 439 (1995).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Examining the evidence of record in light of the above legal 
criteria, the Board finds that service connection for low 
back disability on a secondary basis, as result of 
aggravation resulting from the Veteran's service connected 
bilateral pes planus, is warranted.  

A June 1971 rating decision awarded service connection for 
bilateral pes planus and assigned a 0 percent rating 
effective October 1970.  A subsequent October 2003 rating 
decision granted an increased, 10 percent, rating for the 
bilateral pes planus, effective August 2003.  

On January 2005 VA examination, the examiner diagnosed the 
Veteran with lumbar spine spondylolisthesis or 
anteriolisthesis, grade 1, at the L5-S1 level and apparent 
hemangioma at L4.  He also noted that an MRI study had shown 
findings consistent with degenerative disc disease.  The 
examiner opined that it is unlikely that the Veteran's 
current disability of his low back is causally related to his 
service-connected pes planus as to his knowledge, there is no 
causal link between pes planus and lumbar disc disease.  The 
examiner noted that the underlying reason for the Veteran's 
low back pain was spondylolisthesis, which is typically a 
developmental problem.   However, the examiner also found 
that the Veteran's altered gait from his service connected 
pes planus may more likely than not cause exacerbation of his 
low back pain.  

In a September 2008 addendum to his earlier January 2005 
opinion, the VA examiner indicated that a review of the 
Veteran's claims file revealed that the Veteran dated the 
onset of his symptoms of back pain to the 1980s, many years 
after service.  The examiner also noted that imaging studies 
indicated that the Veteran has lumbar spine 
spondylolisthesis.  Accordingly, the examiner found that the 
Veteran's spondylolisthesis was suggestive of a chronic low 
back problem, which was not directly related to his military 
service.  

In an April 2010 letter, a treating chiropractor of the 
Veteran noted that the Veteran has lumbar spinal degeneration 
and grade I spondylolisthesis in the lumbar spine and 
indicated that these were weak spots in his lumbar spine 
affected by his gait.  The chiropractor also noted that how 
an individual walks has a dramatic effect on his spine.  The 
chiropractor indicated that he was going into his 15th year 
of practice and had seen numerous people come in to his 
office with a new onset of low back pain because they had 
injured their foot, ankle or knee, which had in turn caused a 
disturbance in their gait.  Thus, it was the chiropractor's 
professional opinion that the Veteran's back disability is 
aggravated by his service-connected foot disability.  

The foregoing evidence clearly establishes that the Veteran 
has a current low back disability, diagnosed as 
spondylolisthesis and degenerative disc disease.  Also, 
although the evidence does not show any direct relationship 
between the low back disability and service, or that the 
Veteran's service connected bilateral pes planus has caused 
the low back disability; it does reasonably establish that 
the low back disability has been aggravated by the bilateral 
pes planus.  In this regard, the VA examiner specifically 
found that Veteran's altered gait from his service connected 
pes planus more likely than not causes exacerbation of his 
low back pain, and the Veteran's treating chiropractor 
specifically indicated that it was his professional opinion 
that the Veteran's low back disability is aggravated by his 
service-connected foot disability.  There is no medical 
evidence to the contrary.   Accordingly, as the preponderance 
of the evidence is in the Veteran's favor in relation to the 
elements necessary to establish secondary service connection 
based on aggravation, service connection for low back 
disability, on the basis that such disability has been 
aggravated by the Veteran's service connected pes planus, is 
warranted.      


ORDER

Service connection for low back disability, as secondary to 
service connected bilateral pes planus, is granted.  





____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


